APPARATUS AND PROCESS FOR TESTING A
LARGE COMBUSTOR USING A CAES FACILITY



FIRST OFFICE ACTION

This action is in response to the Applicant’s Preliminary Amendment dated Sep. 06, 2019.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1 is directed to a process for testing a gas turbine engine but no steps have been set forth which are directed to actually testing the engine. Thus, the claim is indefinite as to how the engine is tested. For the purpose of claim interpretation with respect to the prior art, the preamble of the claim has not been given patentable weight because the body of the claim does not rely upon the preamble for completeness.

Independent claim 3 is directed to a process for testing a compressor but no steps have been set forth which are directed to actually testing the compressor. The steps as claimed set forth a process leading up to the testing of the compressor but no steps have been set forth which are directed to the actual process of testing the compressor. Thus, the claim is indefinite as to how the compressor is tested. For the purpose of claim interpretation with respect to the prior art, the preamble of the claim has not been given patentable weight because the body of the claim does not rely upon the preamble for completeness.

Independent claim 6 is directed to a process for testing a combustor but no steps have been set forth which are directed to actually testing the combustor. The steps as claimed set forth a process leading up to the testing of the combustor but no steps have been set forth which are directed to the actual process of testing the combustor. Thus, the claim is indefinite as to how the combustor is tested. For the purpose of claim interpretation with respect to the prior art, the preamble of the claim has not been given patentable weight because the body of the claim does not rely upon the preamble for completeness.


Independent claim 7 is directed to a process for testing a combustor but the claim is unclear as to how the combustor is actually tested. The steps as claimed set forth a process leading up to the testing of the combustor but no steps have been set forth which are directed to the actual process of testing the combustor. Thus, the claim is indefinite as to how the combustor is tested. For the purpose of claim interpretation with respect to the prior art, the preamble of the claim has not been given patentable weight because the body of the claim does not rely upon the preamble for completeness.

Independent claim 8 is directed to a process for testing an afterburner but the claim is unclear as to how the afterburner is actually tested. The steps as claimed set forth a process leading up to the testing of the afterburner but no steps have been set forth which are directed to the actual process of testing the afterburner. For the purpose of claim interpretation with respect to the prior art, the preamble of the claim has not been given patentable weight because the body of the claim does not rely upon the preamble for completeness.

The independent claims are directed to testing a turbine engine, a compressor, a combustor, or an afterburner all using the same basic steps (storing air in an underground storage and then passing the air to the component to be tested) but do not set forth how each testing process differs from the others based upon which component is being tested.




35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Brostmeyer et al. (2016/0069777).

The Examiner acknowledges the use of the term CAES in the claims. The Applicant’s specification defines the term CAES as a compressed air energy source. As such, the term “CAES” has been interpreted as a compressed air energy source throughout all the claims.

	With respect to independent claim 1, Brostmeyer et al. set forth a process for testing a gas turbine engine under a cold condition using a CAES system, the process comprising:
storing a compressed air in an underground storage reservoir (13) of the CAES system (Fig. 16);
passing the compressed air from underground storage reservoir (13) into an air turbine (84); and
driving a combustor (22) using the air turbine without combustion (page 8, paragraph 86; see “in the air turbine, no combustion occurs”).

Brostmeyer et al. teach that the air turbine (84) can be used to drive a combustor (22; Fig. 16) as well as a compressor (24; Fig. 17). Brostmeyer et al. do not teach driving an entire gas turbine engine.
Nonetheless, it would have been obvious to one having ordinary skill in the art that the air turbine (84) could be used to drive the entire gas turbine engine instead of just the combustor or compressor.
The motivation being that both a combustor and a compressor are well-known, significant parts of a gas turbine engine. Thus, if the combustor can be tested and the compressor can be tested, one would realize that the entire gas turbine could be put into the testing position so that the combustor, compressor, or the entire engine itself could be tested, and thus eliminate the need for disassembly of the engine for the testing of the individual sections.

With respect to claim 2, Brostmeyer et al. set forth a process for preheating (62) the compressed air from the underground storage reservoir (13) prior to passing the compressed air from the underground storage reservoir into the air turbine (84).

Allowable Subject Matter

After a search of the prior art, claims 3 - 8 appear to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. A final determination can be given once the claims are in compliance with 35 U.S.C. 112.


With respect to independent claim 3, the prior art fails to teach or suggest a process using a CAES system in which the process comprises the combination of:
storing a compressed air in an underground storage reservoir of the CAES system;
passing the compressed air from the reservoir into a combustor to burn with a fuel and produce a hot gas flow; and
passing the hot gas flow through a turbine to drive the compressor.

With respect to claims 4 and 5, the prior art fails to teach the subject matter thereof due to, at least, the claims’ dependency on claim 3.

With respect to independent claim 6, the prior art fails to teach or suggest a process using a CAES system comprising the combination of:
storing a high pressure compressed air in an underground storage reservoir of the CAES system;
passing high-pressure but low-volume compressed air from the underground storage reservoir into an air injector to produce low-pressure but high-volume compressed air;
passing the low-pressure but high-volume compressed air from the air injector into the combustor; and
burning a fuel with the low-pressure but high-volume compressed air in the combustor.

With respect to independent claim 7, the prior art fails to teach or suggest a process using a CAES system comprising the combination of:

storing a high pressure compressed air in an underground storage reservoir of the CAES system;
passing the high pressure compressed air from the underground storage reservoir into an air turbine;
driving a low-pressure but high-volume compressor with the air turbine to produce a low-pressure but high-volume compressed air;
passing the low-pressure but high-volume compressed air from the low-pressure but high-volume compressor into the combustor; and
burning a fuel with the low-pressure but high-volume compressed air in the combustor for testing of the combustor.

With respect to independent claim 8, the prior art fails to teach or suggest a process comprising:
storing a high pressure compressed air in an underground storage reservoir of a CAES system;
passing high-pressure compressed air from the underground storage reservoir through an air injector to produce a low-pressure compressed air;
operating the aero gas turbine engine to produce a hot gas flow;
passing the hot gas flow through the afterburner; and
passing the low-pressure compressed air from the air injector at an outlet of the afterburner to simulate a high-altitude condition.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856